Citation Nr: 0602847	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  99-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to August 
1957.  He died in September 1996, and the appellant is his 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas  In November 2000, the Board 
remanded this matter for due process concerns, and the case 
has been returned for further appellate review.


FINDING OF FACT

The appellant did not become permanently incapable of self-
support prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for permanent incapacity for self-support have 
not been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the claimant in 
December 2003 and January 2005.  Those letters advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the January 2005 letter told the claimant to 
provide any relevant evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The Board also notes that VCAA notice was not provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, that was 
legally impossible in the circumstances of this case, where 
the claim was adjudicated in 1999.  The appellant was 
subsequently provided with content complying notice and 
proper VA process, as discussed above.  The information and 
evidence received after the initial adjudication was afforded 
proper subsequent VA process, and no evidence was received 
after the issuance of either development letter.  
Furthermore, the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Any defect with respect to the timing of the 
notice is nonprejudicial; there is no indication that the 
outcome of the case has been affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has not responded to any communication from VA 
since December 2000.  Evidence was received in 2001 showing 
that his mother, with whom he lived, had moved to a new 
address, and correspondence was sent to the appellant at that 
address in May 2002 and December 2002.  However, the 
appellant's mother died in October 2002, and it is not clear 
whether the appellant, if he indeed lived with his mother, 
continued to reside at that address.  A notation to the 
December 2003 letter indicates that the RO was unable to 
reach the appellant by telephone.  The VCAA letters, 
discussed above, as well as the 2005 supplemental statement 
of the case, were sent to the address previously provided for 
the appellant, as that was the last address of record 
specifically for him.  Thus, the appellant was legally 
notified that he had to provide additional information.  See 
38 C.F.R. § 3.1(q) (Notice means written notice sent to a 
claimant at his latest address of record).  It remains the 
claimant's responsibility, at all times, to keep VA appraised 
of his current address.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  None of the mail sent to either address 
has been returned as undeliverable.  Thus, the Board finds 
that the duty to notify has been satisfied, to the extent 
possible under the circumstances.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In 
this case, as discussed below, the evidence of record does 
not show the appellant was incapable of self-support prior to 
this 18th birthday, and, accordingly, an examination of his 
current status is not needed.  The claims file contains all 
available, identified records pertinent to the claim, 
including the appellant's school and medical records.  Social 
Security Administration records are unavailable.  Thus, the 
duty to assist has been satisfied.





II.  Incapacity for self-support

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect by or before his or her 18th 
birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356.  An adjudicatory body's focus of 
analysis in such cases must be on the claimant's condition at 
the time of his or her 18th birthday.  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  Initially, VA must determine 
whether the evidence shows the child to have been incapable 
of self-support as of his or her 18th birthday.  Id.  If so, 
the second part of the two-part test requires consideration 
of evidence as to the current condition of the child.  Id.

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 

1) that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with 
sufficient income for his reasonable support; 

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be considered 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 

3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self- support, 
factors other than employment are for consideration.  In 
such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
to mere disinclination to work or indulgence of relatives or 
friends; and

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b).

As noted above, the veteran died in September 1996.  In 
December 1997, the veteran's widow applied for death pension 
benefits, claiming the appellant, who was born in March 1977, 
as her dependent "child," and identifying him as 
"seriously disabled" on the application form.  
Subsequently, the appellant filed a claim for recognition of 
his status as the veteran's "child," from which this appeal 
ensues.  At a hearing before a hearing officer in August 
1999, the appellant and his mother testified that the 
appellant is permanently incapable of self-support due to 
extremely poor vision.  They stated that the appellant had 
been unable to find a job.  

The claim, however, fails the first part of the two-part test 
articulated in Dobson.  That is, the evidence of record does 
not show the appellant was incapable of self-support as of 
his 18th birthday.  Medical evidence shows that in 1993, the 
appellant developed corneal ulcerations, which eventually 
resulted in significantly decreased visual acuity due to 
corneal scarring.  His best corrected visual acuity in 
September 1994, at the age of 17, was 20/50 for the right eye 
and 20/200 for the left eye.  

In addition, a May 1991 student evaluation concluded the 
appellant was eligible for special services for the learning 
disabled, and a speech and language evaluation in January 
1995 revealed a language disorder.  A psychological 
evaluation in January 1995 revealed average intelligence, but 
found that the appellant was performing below grade level in 
all subjects.  It was recommended that classroom adaptations 
be made, such as enlarged print and cassette tapes.  At that 
time, he had been attending a school for the blind for about 
two months, but a transcript from his original high school 
indicates that he returned to that school, and graduated in 
May 1996.   

Thus, the appellant is not legally blind, although he has a 
visual disability.  Academically, he has been evaluated as of 
average intelligence, and was able to complete high school.  
At his hearing, the appellant's mother testified that the 
appellant had been unable to get a driver's license, due to 
his disability.  She stated that the appellant's colors would 
fade together in such a way as to hinder anything he might 
want to do.  She was specifically asked to provide medical 
evidence in support of these assertions, but none was 
received.  A layperson is not competent to provide evidence 
of what a doctor or other specialist said regarding the 
appellant's ability to see.  See Robinette v. Brown, 8 
Vet.App. 69 (1995) ("the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence").  
Moreover, the test reports of 1994 and 1995 indicate that the 
appellant was able to read enlarged print materials.  

Because the first part of the Dobson test is not reached in 
this case, the Board need not address the appellant's 
functional ability after he attained the age of 18.  
Nevertheless, the Board does note that in February 1998, L. 
Hughes, M.D., wrote that the appellant had a history of 
corneal difficulties secondary to phlyctenulosis.  On 
examination best corrected vidual acuity was 20/60 in the 
right eye and 20/200 in the left eye.  A January 1999 
evaluation disclosed best corrected visual acuity of 20/50 in 
the right eye and 20/200 in the left eye.  Thus, the 
appellant's eye condition has not been shown to have 
progressed since he turned 18.

In summary, the pertinent evidence tends to show that 
although the appellant experienced prior to his 18th birthday 
some level of mental and physical defect from his 
learning/language disability and loss of visual acuity, such 
debility fails to approach a severity consistent with a 
permanent incapacity for self-support.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the appellant's claim, and it must 
be denied.   


ORDER

Permanent incapacity for self-support is denied.



____________________________________________
KAY HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


